DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preprocessing module”, “object recognition module” in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0038] in the specification states: “In an embodiment of the present disclosure, the "portion," "unit," or "module" may be implemented as a processor and a memory. The term "processor" should be interpreted  in a broad sense to include a general-purpose processor, a central processing unit (CPU), a microprocessor, a digital signal processor (DSP), a controller, a microcontroller, a state machine, and the like.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  the limitation “imputing” is recited in both claims. Kindly consider amending to “inputting”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Classification Driven Dynamic Image Enhancement, 28 March 2018, arXiv, Pages 1-9), hereinafter “Sharma”.
Regarding claim 1, Sharma teaches:
An apparatus for recognizing an object in an image (See the Abstract. Page 6, right column, top partial paragraph describes “computation speed”, implying a processor and memory.), the apparatus comprising: 5
a preprocessing module configured to receive an image including the object, and output a preprocessed image by performing image enhancement processing on the received image to increase a recognition rate of the object included in the received image (See the first stage, EnhanceNet, in Fig. 2 and page 3, right column, first full paragraph: “The enhancement network takes the one channel luminance image Y and outputs filters fΘ, Θ ∈ R s×s×n, where Θ is the parameters of the transformation generated dynamically by the enhancement network, s is the filter size, and n is the number of filters, being equal to 1 for a single generated filter meant for one channel luminance image. The generated filter is applied to the input image Y (i, j) at every spatial position (i,j) to output predicted image Y’ (i, j) = fΘ(Y (i, j)) with Y’ ∈ R h×w. The filters are image-specific, and are conditioned on Y…The chrominance component is then recombined, and the image is transformed back into RGB, I’. We found that the filters learned the expected transformation and applied the correct enhancement to the image.”); and 
an object recognition module configured to recognize the object included in 10the image by inputting the preprocessed image to an input layer of an artificial neural network for object recognition (See the second stage, ClassNet, in Fig. 2 that classifies the scene, and the paragraph bridging pages 3-4: “The predicted output image I’ from Stage 1 is fed as an input to the classification network (ClassNet).”), 
wherein the preprocessing module is further configured to output the preprocessed image by inputting the received image including the object to an artificial neural network for preprocessing, so as to increase the recognition rate of the object 15included in the received image in the artificial neural network for object recognition (See the input of the RGB image, transformed into the luminance-chrominance YCbCr color space, to the EnhanceNet in Fig. 2.), 
wherein the preprocessing module includes a training module that trains the artificial neural network for preprocessing to infer a plurality of preprocessed reference images optimized for an increase in object recognition rate through the artificial neural network for object recognition by imputing a plurality of reference images to an input 20layer of the artificial neural network for preprocessing (See page 3: “The luminance image Y ∈ R h×w is then convolved with an image enhancement method E : Y → T, resulting in an enhanced target output luminance image T ∈ R h×w, where h, and w denote the height and width in the input Y respectively. We generate target images for a range of enhancement methods E as a preprocessing step (see Section. 4.2 for more details)…For generating the enhancement filter parameters Θ, the network is trained using mean squared error (MSE) between the target image T and the network’s predicted output image Y’. Note that, the parameters of the filter are obtained as the output of a EnhanceNet that maps the input to a filter and therefore vary from one sample to another. To compare the reconstruction image Y’ with the ideal T, we use MSE loss as a measure of image quality, although we note that more complex loss functions could be used [10].”), 
wherein each of the plurality of reference images includes an object (See section 4.1: “We evaluate our proposed method on four visual recognition tasks: fine-grained classification using CUB-200-2011 CUB) [37], object classification using PASCAL-VOC2007 (PascalVOC) [12], scene recognition using MIT-IndoorScene (MIT) [26], and texture classification using Describable Textures Dataset (DTD) [4]. Table 1 shows the details of the datasets. For all of these datasets, we use the standard training/validation/testing protocols provided as the original evaluation scheme and report the classification accuracy.” The inferred preprocessed reference images accordingly include an object.).

Regarding claim 2, Sharma teaches:
The apparatus of claim 1, wherein the object recognition module is further configured to generate a 25feedback result associated with a recognition result of the object included in each of 35the plurality of preprocessed reference images by inputting the plurality of preprocessed reference images to the input layer of the artificial neural network for object recognition, wherein the preprocessing module is further configured to train the artificial 5neural network for preprocessing using the feedback result (See page 4: “We fine-tune the whole pipeline until convergence, thus leading to learned enhancement filters in the dynamic enhancement layer. The joint optimization allows the loss gradients from the ClassNet to also back-propagate through the EnhanceNet, making the filter parameters also optimized for classification.” This appears to be performed (in network training) for the object included in each of the plurality of preprocessed reference images, since in the paragraph bridging the left and right columns on page 3: “We generate target images for a range of enhancement methods E as a preprocessing step (see Section. 4.2 for more details).”).

Regarding claim 3, Sharma teaches:
The apparatus of claim 1, wherein the object recognition module is further configured to generate a feedback result associated with a recognition result of the object included in the 10preprocessed image, wherein the preprocessing module is further configured to train the artificial neural network for preprocessing using the feedback result associated with the recognition result of the object included in the preprocessed image (See page 4: “We fine-tune the whole pipeline until convergence, thus leading to learned enhancement filters in the dynamic enhancement layer. The joint optimization allows the loss gradients from the ClassNet to also back-propagate through the EnhanceNet, making the filter parameters also optimized for classification.” This appears to be performed (in network testing) for an object included in the preprocessed image, as seen in Fig. 2 and its caption: “The enhancement network (i.e., filter-generating network) generates dynamic filter parameters that are sample-specific and conditioned on the input of the enhancement network, with the overall goal to improve image classification.”).

Regarding claim 4, Sharma teaches:
The apparatus of claim 1, wherein the artificial neural network for object recognition includes a deep neural network including a plurality of layers, wherein the object recognition module is further configured to infer a type and location of the object included in the preprocessed image input through the 20artificial neural network for object recognition (See the classification network in Fig. 2 that outputs a scene, serving as the claimed location of the object. And see page 3, end of section 3: “In the network training, image-level class labels are used, while for testing the input image can have multiple labels.” The multiple labels serve as a type of the object.).

Regarding claim 5, Sharma teaches:
An apparatus for recognizing an object in an image (See the Abstract. Page 6, right column, top partial paragraph describes “computation speed”, implying a processor and memory.), the apparatus comprising: 
a preprocessing module configured to receive an image including the object, 25and output a preprocessed image by performing at least one image enhancement 36processing among denoise operation processing, deblur operation processing, high dynamic range operation processing, color tone mapping operation processing, defog operation processing, brightness operation processing, contrast operation processing, auto white balance operation processing, back light compensation operation processing, 5or decompression operation processing, on the received image, to increase a recognition rate of the object included in the received image (See the first stage, EnhanceNet, in Fig. 2 and page 3, right column, first full paragraph: “The enhancement network takes the one channel luminance image Y and outputs filters fΘ, Θ ∈ R s×s×n, where Θ is the parameters of the transformation generated dynamically by the enhancement network, s is the filter size, and n is the number of filters, being equal to 1 for a single generated filter meant for one channel luminance image. The generated filter is applied to the input image Y (i, j) at every spatial position (i,j) to output predicted image Y 0 (i, j) = fΘ(Y (i, j)) with Y 0 ∈ R h×w. The filters are image-specific, and are conditioned on Y…The chrominance component is then recombined, and the image is transformed back into RGB, I’. We found that the filters learned the expected transformation and applied the correct enhancement to the image.” Brightness and contrast are enhanced by the method.); and 
an object recognition module configured to recognize the object included in the image by inputting the preprocessed image to an input layer of an artificial neural network for object recognition (See the second stage, ClassNet, in Fig. 2 that classifies the scene, and the paragraph bridging pages 3-4: “The predicted output image I’ from Stage 1 is fed as an input to the classification network (ClassNet).”)

Regarding claim 6, Sharma teaches:
The apparatus of claim 5, wherein the preprocessing module is further configured to perform image enhancement process on the received image by adjusting an image parameter representing the received image (See the first stage, EnhanceNet, in Fig. 2 and page 3, right column, first full paragraph. Brightness and contrast are adjusted. Also, the chrominance component of the image is adjusted.).

Regarding claim 7, Sharma teaches:
The apparatus of claim 6, wherein the image parameter includes a plurality of image sub-parameters representing the received image, wherein the preprocessing module is configured to sequentially perform image enhancement process on each of the plurality of image sub-parameters (See Fig. 4 and section 3.3 on page 4, where multiple dynamic filters are used for multiple enhancement methods on the image.).

Sharma teaches claim 8 for the reasons given in the treatment of claim 1. Sharma further teaches:
A method for recognizing an object in an image, the method comprising (See the Abstract.):

Sharma teaches claim 9 for the reasons given in the treatment of claim 5. Sharma further teaches:
A method for recognizing an object in an image, the method comprising (See the Abstract.):


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661